Peters, J.
(dissenting). The narrow issue in this case is whether private owners of a vast shopping center, having freely invited the presence of the public at large, *67may arbitrarily, absolutely and unconditionally exclude persons wishing peacefully to solicit signatures on political petitions and to distribute literature on political questions. In order to resolve that issue, we must determine a broader issue, the proper position of the right of political free speech under the constitution of Connecticut. This court has had no previous opportunity to explore the narrow issue, and little to explore the broader. Although it is therefore not surprising that we are in disagreement, I regret that the majority has chosen to narrow state constitutional rights to an extent supported neither by the language of our constitution nor by modern constitutional theorists. State courts today have the opportunity as well as the obligation, by virtue of our federal system, to begin to adapt state constitutional provisions to the issues presented by a society dominated by large industrial and commercial groups. Because I believe that the individual rights guaranteed by our state constitution’s Declaration of Rights have a greater priority in our constitutional framework than the majority is prepared to recognize, I must dissent. For me, it is of critical importance that the plaintiffs are seeking to exercise free speech which is political in its nature and therefore central to the very existence of a democratic society, and that the plaintiffs’ claim finds strong textual support in the language of article first, § 4, of our constitution. Although I therefore conclude that their claim should be substantively vindicated, I nonetheless would modify the judgment of the trial court, because I believe the remedy ordered by the trial court improperly and unnecessarily involved the trial court in regulation of the content of the plaintiffs’ speech and of the time, place and manner in which their speech may be exercised.
The facts found by the trial court in its memorandum of decision are not disputed in the majority opin*68ion. For present purposes, it bears emphasis that the conduct of these plaintiffs has always been entirely peaceful and that their presence has neither provoked untoward political responses nor adversely affected the defendants’ commercial activities. The unfortunate events which transpired in May, 1983, were in no way connected with the past or proposed conduct of the plaintiffs.1 Furthermore, authorized activities at West-farms Mall have never been entirely commercial. The Mall permits and sponsors various services and entertainments, such as health clinics, volunteer tax assistance facilities, informational programs, exhibitions, fashion shows, and concerts. The Mall’s management policy statement that excludes the plaintiffs’ peaceful petitioning expressly permits “labor activity.”2 Finally, the trial court expressly found that the facilities at the Mall provide a potential access to the public that is unmatched at other facilities which the defendants had contended were available as alternate sites for the plaintiffs’ activities. “The Mall,” in the words of the trial court, “has become the counterpart of the New England Green.”
*69I
Analysis of the rights of the parties in this case must begin with recognition of the central role assigned by constitutional theory to the rights of petitioning the government and of free speech about political issues. Constitutional theorists have long been engaged in vigorous debate over the legitimacy and the appropriate scope of judicial authority in constitutional decisionmak-ing. The range of their controversy is as broad as that which appears to divide the economists. One of the few points of general agreement, however, is that “there is something special about speech.” Bork, “Neutral Principles and Some First Amendment Problems,” 47 Ind. L.J. 1, 23 (1971).
An appropriate starting point for the relationship between free speech and constitutional government is Justice Brandéis’ concurrence in Whitney v. California, 274 U.S. 357, 47 S. Ct. 641, 71 L. Ed. 1095 (1927). There he wrote (p. 375): “Those who won our independence believed that the final end of the State was to make men free to develop their faculties; and that in its government the deliberative forces should prevail over the arbitrary. They valued liberty both as an end and as a means. They believed liberty to be the secret of happiness and courage to be the secret of liberty. They believed that freedom to think as you will and to speak as you think are means indispensable to the discovery and spread of political truth; that without free speech and assembly discussion would be futile; that with them, discussion affords ordinarily adequate protection against the dissemination of noxious doctrine .... They recognized the risks to which all human institutions are subject. But they knew . . . that it is hazardous to discourage thought, hope and imagination; that fear breeds repression; that repression breeds hate; that hate menaces stable government; that the *70path of safety lies in the opportunity to discuss freely supposed grievances and proposed remedies; and that the fitting remedy for evil counsels is good ones.” As a well-known first amendment scholar has elaborated, the amendment “does not protect a ‘freedom to speak.’ It protects the freedom of those activities of thought and communication by which we ‘govern.’ It is concerned, not with a private right, but with a public power, a governmental responsibility.” Meiklejohn, “The First Amendment is an Absolute,” 1961 Sup. Ct. Rev. 245, 255.
Constitutional scholars of widely different persuasions agree that the “discovery and spread of political truth” is central to constitutional democracy. Professor (now Judge) Bork, a strict constructionist and an advocate of judicial restraint, although dissenting from part of the Brandéis argument for freedom of speech, agrees that political speech is a form of speech “that a principled judge can prefer to other claimed freedoms.” Bork, supra, 26. Professor (now Dean) Ely, a constitutional moderate who advocates limited constitutional adjudication designed to secure broad participation in the processes and distributions of government, recognizes that “courts should be heavily involved in reviewing impediments to free speech” because first amendment rights “are critical to the functioning of an open and effective democratic process.” J. Ely, Democracy and Distrust, p. 105 (1980). Professor Tribe, a constitutional activist who sees a role for freedom of speech beyond the political sphere, notes nonetheless that “freedom of speech is . . . central to the workings of a tolerably responsive and responsible democracy and ... at least some of the first amendment’s most convincing implictions follow directly from this perspective.” L. Tribe, American Constitutional Law, p. 579 (1978).
*71While theoretical analysis has focused, for historical reasons, on the role of free speech under the first amendment to the United States constitution, the free speech provision of our own constitution has been held to embody the same understanding of the centrality of free speech to constitutional government. Our early case law stems from the time before incorporation of the first amendment into the fourteenth amendment came to dominate the field of protection of individual liberties. In State v. McKee, 73 Conn. 18, 28-29, 46 A. 409 (1900), this court stated: “The right to discuss public matters stands in part on the necessity of that right to the operation of a government by the people; but, with this exception, the right of every citizen to freely express his sentiments on all subjects stands on the broad principle which supports the equal right of all to exercise gifts of property and faculty in any pursuit in life, — in other words, upon the essential principles of civil liberty as recognized by our Constitution . . . . The general right to disseminate opinions on all subjects was probably specified mainly to emphasize the strong necessity to a free government of criticism of public men and measures.” Very recently in Grievance Committee v. Trantolo, 192 Conn. 27, 36, 470 A.2d 235 (1984), we noted the special protection afforded to an attorney’s publication that was political rather than commercial, when we said: “If the statement is political or ideological, it naturally enjoys the fullest protection under the first amendment to the United States constitution and article first, § 4, of the Connecticut constitution.”
II
The state constitutional framework for protection of the right of free speech rests principally upon the provisions of article first, §§ 4 and 5 of the constitution of Connecticut. Section 4 states: “Every citizen may freely speak, write and publish his sentiments on all *72subjects, being responsible for the abuse of that liberty.” Section 5 states: “No law shall ever be passed to curtail or restrain the liberty of speech or of the press.” In addition, § 14 states: “The citizens have a right, in a peaceable manner, to assemble for their common good, and to apply to those invested with the powers of government, for redress of grievances, or other proper purposes, by petition, address or remonstrance.” Read literally, these sections provide strong textual support for the plaintiffs’ peaceful exercise of their rights.
As the majority opinion concedes, the plaintiffs’ exercise of state constitutional rights is not foreclosed by the refusal of the federal courts to extend federal constitutional protection to expressive activity on private property. Pruneyard Shopping Center v. Robins, 447 U.S. 74, 81, 100 S. Ct. 2035, 64 L. Ed. 2d 741 (1980), expressly recognized “the authority of the State to exercise its police power or its sovereign right to adopt in its own Constitution individual liberties more expansive than those conferred by the Federal Constitution.”
The majority holds that the plaintiffs cannot rely upon §§ 4 and 14, because these provisions of our constitution impliedly require the plaintiffs to show that acts of the state, rather than the conduct of private persons, interfere with their exercise of expressive rights. The majority’s conclusion is based on three arguments: (1) the holdings of other state supreme courts interpreting similar state constitutional provisions are distinguishable; (2) the history of our state Declaration of Rights proves that its provisions were intended to protect individual liberties only against infringement by government; and (3) the balancing of state rights of free speech and petition against private rights of property is not a proper judicial function. I find these arguments unpersuasive.
*73A
A number of state supreme courts have interpreted their state constitutions, which contain language similar to §§ 4 and 14 of our constitution, to permit the free expression of political views without.a prior showing of state action. The leading case, Robins v. Pruneyard Shopping Center, 23 Cal. 3d 899, 592 P.2d 341, 153 Cal. Rptr. 854 (1979), aff'd, 447 U.S. 74, 100 S. Ct. 2035, 64 L. Ed. 2d 741 (1980), is factually indistinguishable from the case presently before us. There the court held that the free speech and petition provisions of the California constitution protected the peaceful exercise of these rights in a large but privately owned shopping center. The plaintiffs in Robins were soliciting signatures on a petition to be sent to the White House in Washington in order to express their opposition to a United Nations resolution against “Zionism.” The Robins plaintiffs were afforded a right of access to the shopping center’s internal courtyard, even though the center was bordered on two sides by public sidewalks and streets. In the view of the California Supreme Court, the state constitution’s broad proclamation of speech and petition rights provided greater protection than the first amendment to the United States constitution. The state constitutional guarantees manifested a public interest in peaceful speech outweighing the desire of property owners for unlimited control over their property. This construction of the California constitution was accepted by the full court; the dissenters maintained only that the majority position violated federal constitutional guarantees protecting private property rights of the shopping center owner. On appeal, the Supreme Court of the United States, as previously noted, concluded that there was no federal impediment to California’s application of California constitutional principles as interpreted by the California Supreme *74Court. Pruneyard Shopping Center v. Robins, 447 U.S. 74, 88, 100 S. Ct. 2035, 64 L. Ed. 2d 741 (1980).
The majority opinion in this case distinguishes Robins v. Pruneyard Shopping Center because the California constitution contains, in addition to guarantees of free speech and petition that are virtually identical to those found in our constitution, provisions for initiative, referendum and recall that we do not have. Those latter provisions were not, however, involved in Robins itself, since the Robins plaintiffs were not proposing changes in state law but were, instead, petitioning the federal government in order to influence federal policy.
Other state supreme courts have also recognized that state constitutional provisions like our own may afford protection not only against governmental or public bodies but, under appropriate circumstances, against private persons as well. The Supreme Court of New Jersey has held that state constitutional provisions may have a wider reach than the first amendment, because, in state cases, interpretation is not constrained by the principles of federalism and because state constitutions contain pro-visions separately guaranteeing individual rights and prohibiting governmental abridgement thereof. State v. Schmid, 84 N. J. 535, 559-60, 423 A.2d 615 (1980), appeal dismissed sub nom. Princeton University v. Schmid, 455 U.S. 100, 102 S. Ct. 867, 70 L. Ed. 2d 855 (1982). In determining that a private university was obligated to permit on-campus distribution of political materials by an off-campus organization, the court necessarily relied upon its view of the university’s educational mission. The court could not, however, have reached that issue had it not first concluded that the absence of state action was not an absolute bar to its inquiry.
The Supreme Judicial Court of Massachusetts came to a similar conclusion in interpreting its constitutional *75guarantee of free elections, again in the context of an attempted exercise of political speech at a large privately owned shopping center. Although the court chose to rely on the free election rather than on the free speech provision of the Massachusetts constitution,3 it based its decision on the absence of language limiting its scope to governmental action alone. The court held that, in the absence of an expressed state action requirement, there was “no reason to imply such a requirement, and thereby to force a parallelism with the Federal Constitution.” Batchelder v. Allied Stores International, Inc., 388 Mass. 83, 88-89, 445 N.E.2d 590 (1983). The court went on to broaden its holding to “reject any suggestion that the Declaration of Rights should be read as directed exclusively toward restraining government action.” Id., 89. Necessarily encompassed in that broader holding was the proposition that the right of free speech, found in article 16 of the Massachusetts Declaration of Rights, also has no state action constraints.
While these cases are not totally on all fours with the case presently before us, their reasoning is nonetheless apt. It is furthermore noteworthy that, except for one case, State v. Felmet, 302 N.C. 173, 273 S.E.2d 708 (1981), every recent state supreme court decision has followed the lead of Robins v. Prwneyard Shopping Center to afford some degree of protection for political speech even when the speaker is on private property. See, in addition to the cases cited above, Commonwealth v. Tate, 495 Pa. 158, 432 A.2d 1382 (1981); Alderwood Associates v. Washington Environmental Council, 96 Wash. 2d 230, 635 P.2d 108 (1981).
*76B
Whether or not the decisions of other state supreme courts are distinguishable, it is indisputable that we are not bound by them. In the view of the majority, we should go a different route principally because the history of the adoption of our Connecticut Declaration of Rights demonstrates that the framers of the Connecticut constitution intended to protect individual liberties only from infringement by government and not from interference by private persons.
Although the concerns that marked the adoption of our constitution are admirably described in the majority opinion, I am unpersuaded that these concerns are entitled to the weight that the majority assigns to them. I am troubled about the extent to which the intent of the draftsmen, even of the draftsmen of a constitution, should be permitted to introduce ambiguity into constitutional language that is, contextually speaking, reasonably clear. I wonder, further, about the extent to which it is appropriate to extrapolate, from the draftsmen’s responses to concerns with which they were familiar, how they would have reacted to concerns entirely beyond their realm of experience.
As the majority opinion recognizes, on their face the relevant provisions of the Connecticut constitution afford protection for freedom of speech and for the right to petition without regard to the source of the interference with these constitutionally guaranteed rights. There is no mention of governmental action in either § 4 or § 14 of article first. By contrast, § 5 of article first expressly invokes state action when it states: “No law shall ever be passed to curtail or restrain the liberty of speech or of the press.” At the very least, the conjunction of §§ 4 and 5, both of which address freedom of speech, underscores that under our *77constitution as well as under the first amendment to the federal constitution, freedom of speech is “special” and is entitled to a preferred position over other, competing constitutional rights. See United States v. Carolene Products Co., 304 U.S. 144, 152-53 n.4, 58 S. Ct. 778, 82 L. Ed. 1234 (1938).
When constitutional provisions, read in context with each other, guarantee constitutional rights, subject only to the explicit limitation that they shall not be abused, is it proper to add an additional limitation that the constitution itself does not contain? While the intent of the framers is an important resource to resolve ambiguity, it is not an appropriate resource to create ambiguity. As Dean Ely notes, it is important “to bring to the fore what seems invariably to get lost in excursions into the intent of the framers, namely that the most important datum bearing on what was intended is the constitutional language itself. ” (Emphasis in original.) J. Ely, Democracy and Distrust, p. 16 (1980). We have recognized the same rule of construction in Borino v. Lounsbury, 86 Conn. 622, 625, 86 A. 597 (1913), where we relied on 1 Story on the Constitution (5th Ed.) §§ 405, 407, to limit the role of evidence of the intent of the framers of the Connecticut constitution. Quoting Story, we held that where the words of the constitution “are plain, clear, and determinate they require no interpretation; and it should, therefore, be admitted, if at all, with great caution, and only from necessity, either to escape some absurd consequence, or to guard against some fatal evil. . . . Contemporary construction is properly resorted to, to illustrate and confirm the text, to explain a doubtful phrase, or to expound an obscure clause. . . . It can never abrogate the text, . . . it can never narrow down its true limitations, it can never enlarge its natural boundaries.”
These principles of construction would require, it seems to me, that the intent of the draftsmen would *78not supersede the clear language of the constitution itself unless the intent of the framers were indisputably clear with respect to the particular provision arguably subject to implied limitation. The case for deference to the draftsmen is not that strong here.
Any inference about the intent of the draftsmen is beset by logical difficulties. “[N]ot everyone will feel called upon to place in the ‘legislative history’ his precise understanding, assuming he has one, of the meaning of the provision for which he is voting or to rise to correct every interpretation that does not agree with his.” Ely, op. cit. 17; Brest, “The Misconceived Quest for the Original Understanding,” 60 B.U.L. Rev. 204, 214-15 (1980). Even if the meaning of the constitutional convention as a whole could be ascertained, that meaning, if not reflected in the words of the constitution itself, cannot be dispositive. “For as the constitution does not derive its force from the convention which framed, but from the people who ratified it, the intent to be arrived at is that of the people, and it is not to be supposed that they have looked for any dark or abstruse meaning in the words employed, but rather that they have accepted them in the sense most obvious to the common understanding, and ratified the instrument in the belief that that was the sense designed to be conveyed.” T. Cooley, A Treatise on the Constitutional Limitations * 66-67 (2d Ed. 1871), quoted in Ely, supra, 17-18.
Furthermore, the principal agenda of the constitutional convention of 1818 was to bring about a radical change not in personal freedoms, but in the basic organization of government. “Prior to 1818, the whole sovereign power was exercised by the people . . . through a body of magistrates chosen annually and deputies chosen semi-annually .... It was [a] new form of government that the people demanded and established in 1818. The idea of [the 1818] . . . consti*79tution was centered in the separation of judicial and legislative powers, and the grant of each power to a distinct magistracy. On this the fight for change of government was largely made.” Norwalk Street Ry. Co.’s Appeal, 69 Conn. 576, 586-87, 37 A. 1080 (1897). Such an agenda for structural change necessarily focuses attention on the grant of governmental powers rather than on the reservation of individual rights. To the limited extent that the drafters considered freedom of speech, their apparent concern was only to balance the liberty of speaking with the power of government to punish speech which is libelous. State v. McKee, 73 Conn. 18, 29, 46 A. 409 (1900); and see State v. Pape, 90 Conn. 98, 105, 96 A. 313 (1916). So limited a discussion can hardly be deemed to constitute a comprehensive contemporaneous construction either of the rights afforded by the Declaration of Rights or of the abuses that the Declaration forbids; it does not, for example, address the continued right of private parties to litigate privately a common law action for libel or slander.
Finally, and most significantly, the search for the intent of the framers is, in this case, inherently anachronistic. Of necessity, the constitution of 1818 was adopted in light of the ideologies and the practices, the politics and the economics, of that time. The source of interference with personal freedoms with which the draftsmen had had recent experience was the government. The society in which they lived was predominantly rural, marked by small towns, by country stores and village squares.4 I do not believe that we can be reasonably certain that the framers had any views, any intentions, about the proper role of free speech in a *80mobile urbanized society when what is at issue is the exercise of free speech in a vast privately owned shopping center located at the intersection of superhighways. If they understood a constitution in the same way as John Marshall interpreted it, only a year later, in McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, 415, 4 L. Ed. 579 (1819), they would have recognized that “a constitution intended to endure for ages to come . . . [must] be adapted to the various crises of human affairs.” See Munzer & Nickel, “Does the Constitution Mean What It Always Meant,” 77 Col. L. Rev. 1029, 1033, 1058-62 (1977).
For all of these reasons, I believe that the limitations which the majority seeks to import into the language of §§ 4 and 14 of article first cannot be justified by resort to history. The intentions of the framers are, at best, indeterminate, and therefore cannot override the language of the constitution itself.
C
If the plaintiffs have constitutionally cognizable claims, they have a right to have these claims adjudicated in this court. Courts that have the competence to determine whether an act of the legislature meets constitutional muster surely have the competence to determine whether private conduct is constitutionally suspect. Our constitutional review is not invariably limited to consideration of legislation. In assuring a criminal defendant’s right to a fair trial, for example, we look directly to the underlying provisions of our constitution. State v. Ferrell, 191 Conn. 37, 40-41, 463 A.2d 573 (1983); and see State v. Ubaldi, 190 Conn. 559, 572-75, 462 A.2d 1001 (1983). The issue is not whether this court, or the legislature, is the more zealous guar*81dian of political liberty; concededly, we all take the same oath to uphold constitutional rights. The question is rather whether these plaintiffs are constitutionally required to defer their claims until they succeed in getting on the legislative agenda. I know of no authority for such deferral of their constitutional claims.
Nor can the claims of these plaintiffs against these defendants be denied because their adjudication requires us to strike a balance among competing legitimate interests. Courts are continually called upon to draw lines, on a case-by-case basis. The absence of discernible bright lines is not unique to this litigation. Although we should exercise particular care in defining the limits of the constitutional rights that we recognize, we must nonetheless be faithful to our duty to implement the constitutional protections that our constitution provides.
I would therefore conclude that the provisions of §§ 4 and 14 of the Connecticut constitution may, in the proper circumstances, protect the political speech which the plaintiffs seek to exercise. The language of the constitution strongly supports their claim, and the history of the constitution does not conclusively refute it. Like the supreme courts of other jurisdictions, we should adjudicate this claim on the merits.
Ill
The claim of the plaintiffs that they may exercise constitutionally guaranteed rights of political free speech and petition on privately owned property is, as the majority recognizes, a limited claim. It is limited because the site in question is one which, as the trial court found, has assumed a uniquely public character by virtue of its great economic, social and cultural impact upon the community. It is limited because the plaintiffs do not seek unrestricted access, but take issue instead with the defendants’ assertion of an absolute, *82unconditional right to preclude their exercise of their constitutional rights. The majority opinion does not take direct issue with these limitations, or with this description of the plaintiffs’ claim. If there is factual and legal support for this limited claim, as I believe there is, then the plaintiffs have established their right to invoke the relevant provisions of our constitution’s Declaration of Rights.
In my view, the Connecticut constitution gives the plaintiffs the right to speak peacefully about their political concerns without regard to the presence of any special form of state action. Even if I am wrong about that proposition, however, these plaintiffs can still prevail because this record adequately demonstrates governmental involvement in the denial of their access to a political forum. I do not understand how the majority opinion, which interprets our constitution to require such governmental involvement, can fail to address this crucial issue.
If we are to import a state action requirement into the Connecticut constitution, we must recognize that its contours will necessarily differ from the state action concept that has developed under the constitution of the United States. In part, at least, the state action requirement is designed to address the demands of federalism, to create space for state regulation. L. Tribe, American Constitutional Law, pp. 1149-50 (1978). Because there is no “federalism” component to state action under state constitutions, any state standard for government involvement should be more flexible, and should require less definitive government action than is required under federal law. See Sharrock v. Dell Buick-Cadillac, Inc., 45 N.Y.2d 152, 160, 379 N.E.2d 1169, 408 N.Y.S.2d 39 (1978); Berdon, “Protecting Liberty and Property Under the Connecticut and Federal Constitutions: The Due Process Clauses,” 15 Conn. L. Rev. 41, 53-54 (1982).
*83The law of state action under the federal constitution nonetheless furnishes a useful point of departure. That law has, to date, developed no precise, rigid test, no unitary theory, for determining what conduct is governmental and what is private. Instead, the state action requirement reflects a balance in which a crucial factor is the substantive right which is sought to be exercised. “Whether governmental authority is so significantly involved in nominally 'private’ actions as to constitute state action is a determination Involving both the nature of the discrimination and the extent of the governmental involvement.” Lockwood v. Killian, 172 Conn. 496, 503, 375 A.2d 998 (1977); Moose Lodge No. 107 v. Irvis, 407 U.S. 163, 172, 92 S. Ct. 1965, 32 L. Ed. 2d 627 (1972); Tribe, op. cit. 1157-59. Just as state action will more readily be found for a claim of racial discrimination, as opposed to any other form of discrimination, so too the preferred position of freedom of speech entitles that claim to a special position in an assessment of state action. Lockwood v. Killian, supra, 502-503.
Viewed against the plaintiff’s preferred claim to speak freely on political questions, the defendants’ operation of their vast shopping center demonstrates significant government involvement. As in Shelley v. Kraemer, 334 U.S. 1, 14-18, 68 S. Ct. 836, 92 L. Ed. 1161 (1948), the defendants rely on governmental institutions to enforce their privately drafted exclusionary “management policy.” As in Marsh v. Alabama 326 U.S. 501, 507-508, 66 S. Ct. 276, 90 L. Ed. 265 (1946), the defendants have created a public forum by the extent to which they have opened up their property for use by the public in general.5 As in Burton v. Wilming*84ton Parking Authority, 365 U.S. 715, 723-26, 81 S. Ct. 856, 6 L. Ed. 2d 45 (1961), there is a relationship of interdependence between the defendants and the government, which furnishes them with building permits,* ****6 police patrols and public transportation. In their totality, these facts demonstrate sufficient state action for state constitutional purposes.
IV
The conclusion that the plaintiffs have a constitutionally protected presence at the defendants’ privately owned shopping center does not itself establish the extent of the plaintiffs’ rights. Their rights, though preferred, are not absolute, and must be balanced against the defendants’ rights to free speech and to reasonable use of their property. Although I would agree with the trial court’s determination that this balance in this case must be struck in the plaintiffs’ favor,71 believe that the trial court’s remedial approach excessively involved the court in the details of the plaintiffs’ speech and in the manner of its exercise.
*85In order to implement its conclusion that the defendants could not deprive the plaintiffs of all access to the shopping center for free speech purposes, the trial court should have enjoined the defendants from further enforcement of their existing “management policy.” The defendants’ policy should not have been permitted to continue in force because of its categorical and unconditional prohibition of the plaintiffs’ activities. Injunction of that policy was therefore required. Once this unconditional prohibition had been eliminated, however, the defendants should have been given the opportunity to develop reasonable time, place and manner limitations to regulate the plaintiffs’ presence. Unless and until it was faced with an urgent need for further intervention, the court should have refrained from prescribing the details of the plaintiffs’ presence or the content of the plaintiffs’ speech. Courts are better suited to the adjudication of constitutional rights than to the day by day regulation of shopping centers.
With modification of the order of injunctive relief, limiting the injunction to invalidation of the defendants’ “management policy,” I would affirm the judgment of the trial court.
In this opinion Sponzo, J., concurred.

 The inability, ineptitude or ineffectiveness of law enforcement agencies to maintain peace and order with respect to other political actors should carry no weight in the protection of these plaintiffs’ peaceful exercise of their constitutional rights.


 The defendants’ written policy states: “Any unauthorized activity (exclusive of labor activity) in the common areas not directly related to the purpose for which Westfarms was developed regardless of whether that activity is conducted by one or more persons and regardless of whether that activity is peaceful or non-peaceful, will be considered unlawful trespassing and it will be treated as such by the owners and managing agents of Westfarms. By way of example, and not to be a complete list, the following are activities which constitute trespassing and will not be permitted: soliciting, speech making, distributing handbills or other literature, seeking signatures on petitions, or taking surveys (or anything else which might be classified as expressive activity). Our policy is based on the United States Supreme Court ruling in the case of Lloyd Corp. v. Tanner, 407 U.S. 551, 92 S. Ct. 2219, 33 L.E.2d 131 (1972). Westfarms is prepared to take every legal avenue to prevent such trespass and when required by the police, will prosecute violators to the full extent of the law.”


 Article 9 of the Massachusetts Declaration of Rights states: “All elections ought to be free; and all the inhabitants of this Commonwealth, having such qualifications as they shall establish by their frame of government, have an equal right to elect officers, and to be elected, for public employments.”
Article 16 of the Massachusetts Declaration of Rights states: “The right of free speech shall not be abridged.”


 In 1820, the largest Connecticut town was New Haven with a population of 8327. Except for Hartford with a population of 6901, and Middletown with a population of 6479, all the remaining towns had a population of less than 5000 people. Connecticut State Register and Manual (1983) pp. 576-81. In marked contrast, the 1980 census revealed that 2,449,233 *80of the state’s 3,107,579 inhabitants (78.8 percent) now live in urban areas. 1980 Census, General Social and Economic Characteristics, Connecticut 8-15. See also Taeuber & Taeuber, The Changing Population of the United States, pp. 112-13 (1958).


 The defendants themselves recognize, by the stated exception in the management policy for “labor activity,” that they must provide access to labor unions for the purpose of communications relating to union activities. See 29 U.S.C. § 157; General Statutes § 31-104. The United States Supreme Court held, in Hudgens v. National Labor Relations Board, 424 *84U.S. 507, 521-22, 96 S. Ct. 1029, 47 L. Ed. 2d 196 (1976), that unions have a statutory but not a constitutional right of access to privately owned shopping centers. Whether or not such a conclusion would be reached under our state constitution, the unconditional access afforded to labor activity by the defendants supports a conclusion that the defendants’ use of their property serves the functions of a public forum.


 We may take judicial notice of the fact that Westfarms straddles the boundary between West Hartford and Farmington. West Hartford zoning regulations contain provisions for a variety of business districts, including a category denominated “Central Business District (BC) and Shopping Center District (BS).” The zoning ordinance specifies that “[t]he purpose of these districts is to encourage the concentration of a wide variety of stores, services and activities serving the entire town as major shopping and community centers .... They are intended to be properly related to the major road system and, if possible, served by public transit . . . .” (Emphasis added.) West Hartford Code § 177-3 B (4). •


 The events that led to the amended appeal did not, in my view, authorize a different balance to be struck. Although the trial court, Ripley, J., had jurisdiction to consider the relevance of a violent reaction to spokesmen entirely unrelated to the plaintiffs, it had no substantive basis to depart from the judgment previously rendered by Spada, J.